internal_revenue_service number release date index number ------------------------ ----------------------- ---------------------------------- ------------------------------------- ------------------------------------ ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc fip b05 plr-128432-08 date date legend bonds county date district facility state year a b c d e f g ---------------------------------------------------------------------- ------------------- ------------------ ------------------------------------------------------------------------ --------------------------- --------------------------- ------- --------------- ------------- -- --- ------ -- -- plr-128432-08 h ----------- dear ------------------------ this is in response to your request for a ruling that the district’s sale of renewable energy certificates will not result in private_business_use of the bonds within the meaning of sec_141 of the internal_revenue_code the code facts and representations the district has made the following representations the district a political_subdivision of the state provides electric utility service to retail customers in county the district currently obtains most electricity needed to provide this service from district owned and operated facilities including the facility a hydroelectric facility acquired in year on date the district issued the bonds the district has used or expects to use dollar_figurea of the bond proceeds on the district’s electric distribution system the remaining dollar_figureb of bond proceeds are to be spent to replace or rehabilitate turbines generators governors and unit controls for each of the facility’s c electric generating units the project each turbine generator unit at the facility presently has a d megawatt mw nameplate rating once the project is completed the nameplate rating of each turbine generator unit is expected to increase to e mw resulting in increased electrical output of an estimated f to g percent a number of states are now imposing mandatory compliance programs that require some or all electric utilities providing service within those states to demonstrate that a specified portion of their electric supplies are derived from renewable generating resources renewable portfolio standards many states imposing such renewable portfolio standards allow utilities to meet these requirements by purchasing renewable energy certificates recs from renewable electric generating resources recs represent the environmental attributes of renewable energy with one rec representing the attributes for one mw hour generated by a renewable energy resource additional purchasers of recs include individuals and business entities in voluntary green programs the district expects that some or all of the h mwh year of electric energy anticipated to be generated at the facility on completion of the project will give rise to recs that qualify under one or more of the mandatory compliance or voluntary programs the district expects to sell some or all recs associated with the facility to a nongovernmental person or persons for use in a trade_or_business under contracts with terms exceeding years plr-128432-08 the district’s proposed contracts the contracts will require the purchaser to buy the lesser_of the stated amounts of recs or all the recs associated with the facility’s generation of electricity for the periods specified in the contracts the contracts for sale of recs to nongovernmental persons will not entitle the rec purchaser to any electric energy from the facility the contracts will provide that the district will have exclusive control_over the facility its operations and any decision regarding how or whether to operate the facility the district will be under no obligation to the purchaser to produce any renewable electricity or to operate its facility at all or at any particular level the contracts will not give the purchaser of the recs any direct or indirect voice in how any component of the facility is to be operated or maintained law and analysis sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that a private_activity_bond is any bond issued as part of an issue that meets either the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that generally a bond issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for purposes of sec_141 use as a member of the general_public shall not be taken into account sec_141 provides that for purposes of sec_141 any activity carried on by a person other than a natural_person shall be treated as a trade_or_business sec_1_141-3 of the income_tax regulations provides that the private_business_use_test relates to the use of the proceeds of an issue and for this purpose the use of financed property is treated as the direct use of proceeds sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides that any other arrangement that conveys special legal plr-128432-08 entitlements for beneficial use of bond proceeds or of financed property that are comparable to special legal entitlements such as ownership leases or output contracts or other arrangements not relevant for this purpose results in private_business_use for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use sec_1_141-7 provides special rules to determine whether arrangements for the purchase of output from an output_facility cause an issue of bonds to meet the private business tests sec_1_141-3 applies to determine whether other types of arrangements for use of an output_facility cause an issue to meet the private business tests sec_1_141-1 provides that an output_facility means electric and gas generation transmission distribution and related facilities and water collection storage and distribution facilities sec_1_141-7 provides that the available output of a facility financed by an issue is determined by multiplying the number of units produced or to be produced by the facility in one year by the number of years in the measurement_period of that facility for that issue sec_1_141-7 provides that the number of units produced or to be produced by a generating facility in one year is determined by reference to its nameplate_capacity or the equivalent or where there is no nameplate_capacity or the equivalent its maximum capacity which is not reduced for reserves maintenance or other unutilized capacity sec_1_141-7 provides that if a limited source of supply constrains the output of an output_facility the number of units produced or to be produced by the facility must be determined by reasonably taking into account those constraints for example the available output of a hydroelectric unit must be determined by reference to the reasonably expected annual flow of water through the unit proceeds of the bonds are to be spent on the costs of the project that is replacing or rehabilitating the generating units at the facility an output_facility within the meaning of sec_1_141-1 the project is expected to increase the nameplate_capacity of the generating units and thus the available output within the meaning of sec_1_141-7 although recs are measured based on the quantity of renewable electricity generated recs do not increase or otherwise impact the nameplate_capacity of a generation facility or the annual flow of water through a hydroelectric unit and the sale of recs does not affect the units of electricity that may be sold or entitle the purchaser to any capacity of the generators we thus conclude that recs are not output for purposes of sec_141 and the rules under sec_1_141-7 do not apply the rules under sec_1_141-3 must also be examined to determine whether there is private_business_use under the contracts the purchaser of recs associated with the facility will receive no legal entitlements to use of the project the purchaser is obligated to buy an amount of recs that is the lesser_of that stated in the contract or that based on the amount of renewable electricity actually generated by the facility the recs plr-128432-08 themselves are a means to meet renewable portfolio standards and do not represent capacity or use of the project under the contracts the district will have no obligation to the purchaser to produce any renewable electricity and the district will have exclusive control_over the facility and its operations thus the purchaser has no direct or indirect control of the operation or any other special legal entitlement of the project under sec_1_141-3 conclusion based on the foregoing we conclude that the district’s sale of recs under the contracts will not result in private_business_use of the bonds the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the interest on the bonds is excludable from gross_income under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel financial institutions products by ________________________ johanna som de cerff senior technician reviewer branch cc
